
	
		II
		112th CONGRESS
		2d Session
		S. 3449
		IN THE SENATE OF THE UNITED STATES
		
			July 26, 2012
			Ms. Stabenow (for
			 herself and Mr. Graham) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To prohibit purchases by the Federal
		  Government of Chinese goods and services until the People's Republic of China
		  becomes a party to the Agreement on Government Procurement, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 China Fair Trade Act of
			 2012.
		2.Reciprocal competitive trade
			 practices
			(a)In generalSection 302(a)(2) of the Trade Agreements
			 Act of 1979 (19 U.S.C. 2512(a)(2)) is amended to read as follows:
				
					(2)Exceptions
						(A)In generalParagraph (1) shall not apply in the case
				of procurements for which—
							(i)there are no offers of products or services
				of the United States or of eligible products; or
							(ii)the offers of products or services of the
				United States or of eligible products are insufficient to fulfill the
				requirements of the United States Government.
							(B)Special rule with respect to the People's
				Republic of ChinaSubparagraph (A) shall not apply in the
				case of procurements of products or services of the People's Republic of
				China.
						.
			(b)WaiverSection 302(b) of the Trade Agreements Act
			 of 1979 (19 U.S.C. 2512(b)) is amended, in the matter preceding paragraph (1),
			 by inserting , except in the case of the People's Republic of
			 China, before may.
			3.Requirements to buy certain items from
			 American sources
			(a)Buy American ActChapter 83
			 of title 41, United States Code (commonly known as the Buy American
			 Act) is amended—
				(1)in section
			 8302—
					(A)in subsection
			 (a), by adding at the end the following:
						
							(3)Special rule
				with respect to the People's Republic of ChinaThe exceptions
				provided under paragraph (1) and subparagraphs (A) and (B) of paragraph (2)
				shall not apply with respect to articles, materials, or supplies mined,
				produced, or manufactured in the People's Republic of China until the date on
				which China becomes a party to the Agreement on Government Procurement
				(described in section 101(d)(17) of the Uruguay Round Agreements Act (19 U.S.C.
				3511(d)(17))).
							;
				and
					(B)in subsection
			 (b)(2)(A), by inserting and the country in which such articles,
			 materials, or supplies were manufactured after United
			 States; and
					(2)in section
			 8303(b), by adding at the end the following:
					
						(4)Special rule
				with respect to the People's Republic of ChinaThe exceptions
				provided under subparagraphs (A) and (B) of paragraph (1) and paragraphs (2)
				and (3) shall not apply with respect to articles, materials, or supplies mined,
				produced, or manufactured in the People's Republic of China until the date on
				which China becomes a party to the Agreement on Government Procurement
				(described in section 101(d)(17) of the Uruguay Round Agreements Act (19 U.S.C.
				3511(d)(17))).
						.
				(b)Defense contracts for certain
			 articlesSection 2533a of
			 title 10, United States Code, is amended by adding at the end the
			 following:
				
					(l)Inapplicability of exceptions to articles
				from the People's Republic of ChinaThe exceptions to the requirement in
				subsection (a) provided under subsections (c) through (h) shall not apply with
				respect to items grown, reprocessed, reused, or produced in the People's
				Republic of China until the date on which China becomes a party to the
				Agreement on Government Procurement (described in section 101(d)(17) of the
				Uruguay Round Agreements Act (19 U.S.C.
				3511(d)(17))).
					.
			(c)Requirements To use American iron, steel,
			 and manufactured goods under the American Recovery and Reinvestment Act of
			 2009Section 1605 of the
			 American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat.
			 303) is amended by adding at the end the following:
				
					(e)The exceptions in subsection (b) shall not
				apply with respect to iron, steel, or manufactured goods from the People's
				Republic of China until the date on which China becomes a party to the
				Agreement on Government Procurement (described in section 101(d)(17) of the
				Uruguay Round Agreements Act (19 U.S.C.
				3511(d)(17))).
					.
				
			4.Report on productive capacity of the
			 People's Republic of China
			(a)In generalNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Commerce shall submit to Congress a
			 report on the productive capacity of the major industrial sectors in the
			 People's Republic of China.
			(b)ContentsThe report required by subsection (a) shall
			 include an assessment of any steps taken by the Government of the People's
			 Republic of China to develop, expand, retract, or otherwise alter the
			 productive capacity of the sectors identified in the report.
			5.Report on subsidies provided by the
			 People's Republic of China for renewable energy products and
			 technology
			(a)ReportNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Energy, in consultation with other
			 appropriate agencies, shall report to Congress regarding the policies of the
			 Government of the People's Republic of China with respect to, and the subsidies
			 provided by the People's Republic of China for, the development and exportation
			 of renewable energy products and technologies. The report shall include an
			 analysis of the impact of those policies and subsidies on United States
			 manufacturers of renewable energy products and technologies.
			(b)Definitions
				(1)Renewable energyThe term renewable energy
			 means energy generated by a renewable energy resource.
				(2)Renewable energy product or
			 technologyThe term
			 renewable energy product or technology means any product,
			 technology, or component of a product used in the development or production of
			 renewable energy.
				(3)Renewable energy resourceThe term renewable energy
			 resource means—
					(A)solar, wind, ocean, tidal, hydrokinetic, or
			 geothermal energy;
					(B)biofuel, biomass, or hydropower; or
					(C)any other renewable energy resource, as
			 determined by the Secretary of Energy.
					
